Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered January 13, 1988, convicting defendant, after a jury trial, of murder in the second degree, attempted robbery in the first degree, and escape in the first degree, and sentencing him to concurrent indeterminate prison terms of from 25 years to life and 5 to 15 years, respectively, on the murder and attempted robbery counts, and a consecutive prison term of from 2(6 to 7 years on the escape count, unanimously affirmed.
Since defendant never requested the court to instruct the jury that possible threats against his girlfriend and stepbrother were relevant factors for the jury to consider in determining whether defendant’s statements were voluntary, the issue is unpreserved and we decline to review it (CPL 470.05 [2]). In any case, since no evidence was presented that defendant was even aware that his girlfriend and stepbrother were at the precinct, defendant was not entitled to the charge (People v Betances, 165 AD2d 754). Furthermore, the court’s charge as a whole adequately apprised the jury of the People’s burden to prove the voluntariness of defendant’s statements. Concur—Sullivan, J. P., Rosenberger, Wallach, Asch and Smith, JJ.